Wateemakt, P. J. Upon tjie undisputed evidence that this account five years before trial had been presented to and left for a time with one of the defendants, that thereafter such defendant had been repeatedly importuned for payment, that no objection had ever been made to a single item and that the defendants had long before suit was brought, gone out of business, we think that the jury co.uld not have done otherwise than return the verdict for the plaintiffs they did; such evidence was ample to sustain the claim for an account stated. This view of the case renders unnecessary a discussion of whether the books of account were or were not properly a knitted. It may properly be added that, in addition to the evidence of an account stated, receipts of the defendants acknowledging the reception of goods to the amount of §3,640.30 were shown; in addition to these there were other receipts having no value marked thereon. While it is true that it.did not appear that the person signing these receipts had any knowledge of the contents or value of the packages for which they gave receipt, other than that derived from marks on the outside of such packages, yet we think where packages are so received and receipts given in the regular course of business, and no complaint or objection is made by the party so receiving, that after the lapse of years, the burden is thrown upon the party whose receipts were thus made, to show that they were either made under a misapprehension or improperly given. So as to the goods consigned; these, it appears, were not consigned to be sold on account; they were simply billed at a fixed price; all that the defendants obtained above this was theirs; if they did not sell they could return. There is no pretense that they made any return; five years have elapsed since the account was presented to them; no objection was ever made to it. After all this time the burden is thrown upon defendants of showing what has become of these goods. All the surroundings of the transaction go to show that the claim of the plaintiffs is a just one. The judgment of the Circuit Court is affirmed. Judgment affirmed.